                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    CH2E NEVADA, LLC,                                     Case No. 2:15-CV-694 JCM (NJK)
                 8                                          Plaintiff(s),                    ORDER
                 9            v.
               10     LATIF MAHJOOB, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is the matter of CH2E Nevada, LLC v. Mahjoob et al, case no.
               14     2:15-cv-00694-JCM-NJK.
               15            On April 2, 2019, the court entered default judgment in favor of plaintiff CH2E Nevada,
               16     LLC (“CH2E”), and against defendant American Combustion Technologies of California, Inc.
               17     (“ACTI”). (ECF No. 134). Still pending in this matter are CH2E’s claims against defendant Latif
               18     Mahjoob (“Mahjoob”) and ACTI’s counterclaims against CH2E.
               19            However, no party has taken any action in this case since the court’s April 2, 2019, entry
               20     of default judgment against ACTI. Accordingly, CH2E is ordered to file, within fourteen (14)
               21     days from the date of this order, either a notice of voluntary dismissal of its claims against
               22     Mahjoob, or an appropriate motion to prosecute its remaining claims.
               23            Accordingly,
               24            IT IS SO ORDERED.
               25            DATED August 5, 2019.
               26
                                                                   __________________________________________
               27                                                  UNITED STATES DISTRICT JUDGE

               28

James C. Mahan
U.S. District Judge
